Title: To George Washington from Benjamin Rush, 26 April 1788
From: Rush, Benjamin
To: Washington, George



Sir/
Philadelphia 26th April 1788.

I received a small quantity of the mangel wurzel or Scarcity root Seeds a few days ago from Dr Lettsom of London. In distributing these Seeds among the friends of Agriculture in this country, I should have been deficient in duty, and patriotism, to have neglected to send a small portion of them to your Excellency.
The pamphflet which accompanies the Seeds will furnish your

Excellency with a particular account of the method of cultivating—as also—of the great encrease, & useful qualities of this extraordinary Vegetable.
From an acurate examination of the plant, the botanists have agreed in its being a mongrel Species of the Beet. Dr Lettsom has called it the “Beta hebrida.” with respectful Compliments to Mrs Washington in which Mrs Rush joins, & sincere wishes for your Excellency’s health & happiness, I have the honor to be your most Obedient Servant

Benjn Rush

